Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Eschweiler and Grant Senger on 11/2/2020.  
The application has been amended as follows:
1.	(Currently Amended) A method, comprising either acts (A1) to (A3) or acts (B1) to (B3), but not both acts (A1) to (A3) and acts (B1) to (B3) simultaneously:
	(A1) incrementing a counter with a transmission of a process data from a first processor to a second processor; 
(A2) decrementing the counter at a regularly recurring predetermined time interval time interval comprises a predetermined number of clock cycles
(A3) stalling the first processor if the counter is above a configurable load threshold value so as to re-schedule the transmission of the process data from the first processor to the second processor;
or
(B1) decrementing the counter with the transmission of the process data from the first processor to the second processor;
(B2) incrementing the counter at the regularly recurring predetermined time interval, wherein the predetermined time interval comprises a predetermined number of clock cycles; and


2.	(Original) The method of claim 1, further comprising:
using the first processor to implement the counter.

3.	(Currently Amended) The method of claim 1, wherein the

4.	(Original) The method of claim 3, wherein the predetermined time interval is larger than a maximum time required by the second processor for processing the process data.

5.	(Original) The method of claim 4, wherein processing the process data by the second processor comprises:
writing selected data to a trace port.

6.	(Original) The method of claim 5, wherein processing the process data by the second processor comprises filtering the process data based on a referenced processor address register so as to obtain the selected data.

7.	(Original) The method of claim 1, further comprising:
deriving the process data from a measurement signal. 

8.	(Currently Amended) A first processor configured to be coupled to a second processor, the first processor comprising either acts (A1) to (A3) or acts (B1) to (B3), but not both acts (A1) to (A3) and acts (B1) to (B3) simultaneously:
(A1) a counter configured to increment with a transmission of a process data to the second processor, 
(A2) wherein the counter is configured to decrement at a regularly recurring predetermined time interval time interval comprises a predetermined number of clock cycles

or
(B1) the counter configured to decrement with the transmission of the process data to the second processor,
(B2) wherein the counter is configured to increment at the regularly recurring predetermined time interval, wherein the predetermined time interval comprises a predetermined number of clock cycles, and
(B3) wherein the first processor is configured to stall if the counter is below the configurable load threshold value so as to re-schedule the transmission of the process data to the second processor.

9.	(Currently Amended) The first processor of claim 8, wherein the

10.	(Previously Presented) The first processor of claim 9, wherein the predetermined time interval is larger than a maximum time required by the second processor for processing the process data.

11.	(Original) The first processor of claim 8, further comprising:
a scheduler configured to schedule the transmission of data to the second processor, wherein the scheduler is configured to stall the first processor.

12.	(Original) The first processor of claim 11, wherein the scheduler is configured to invoke a no-operation instruction to re-schedule the transmission of the process data to the second processor.

13.	(Original) The first processor of claim 8,  wherein the second processor is implemented as a state machine.


(A1) a first processor configured to process process data; and
(A2) a second processor coupled to the first processor,
(A3) wherein the first processor is configured to transmit the process data to the second processor, and 
(B1) wherein the first processor comprises a counter configured to increment with a transmission of a process data to the second processor, and 
(B2) wherein the counter is configured to decrement at a regularly recurring predetermined time interval time interval comprises a predetermined number of clock cycles
(B3) wherein the first processor is configured to stall if the counter is above a configurable load threshold value so as to re-schedule the transmission of the process data to the second processor,
or
(C1) wherein the counter is configured to decrement with the transmission of the process data to the second processor, and
(C2) wherein the counter is configured to increment at the regularly recurring predetermined time interval, wherein the predetermined time interval comprises a predetermined number of clock cycles, and
(C3) wherein the first processor is configured to stall if the counter is below the configurable load threshold value so as to re-schedule the transmission of the process data to the second processor.

15.	(Currently Amended) The control system of claim 14, wherein the

16.	(Original) The control system of claim 14, 
	wherein the second processor comprises a data buffer, and


17.	(Original) The control system of claim 14, wherein the first processor and the second processor are co-located in one integrated circuit.

18.	(Original) The control system of claim 14, wherein the control system is configured to control an engine.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments on 4/27/2020, pages 10-11, were found to be persuasive.  Examiner only requested amendments to more closely match the language with that of the specification in order to fully resolve written support concerns.  The closest prior art, Edwards, fails to specifically teach the claims as written now and Examiner believes the differences are not obvious in light of Edwards or other cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183